Citation Nr: 0613861	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-34 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for a bilateral knee 
disability, now rated as 10 percent disabling. 

2.  Entitlement to an increased rating for gastroesophageal 
reflux disease (GERD), now rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel



INTRODUCTION

The veteran served on active duty for training from November 
1986 to April 1987. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
increased ratings for a bilateral knee disability and for 
GERD. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.


REMAND

In the opinion of the Board, additional development is 
necessary. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The most recent examination of the veteran's knee disability 
was in November 2001.  The VA examiner noted that the 
veteran's medical records were not available for review.  In 
addition, the examiner noted that X-rays had not been taken 
and that he would record an addendum to his report once he 
received them.  The veteran submitted X-ray results in 
December 2002.  Even though the results were "normal," 
there was no review or addendum by the examiner.  There was 
also no evaluation of the results in comparison to previous 
X-rays including those used by a VA examiner in July 1999 to 
support a diagnosis of degenerative joint disease of both 
knees.  Since a rating for degenerative arthritis is based in 
part on X-ray confirmation, a medical assessment of the 
historical X-ray information along with a new X-ray 
examination would be helpful.  

The veteran also stated in her October 2003 substantive 
appeal that she was experiencing increased pain and swelling 
of her knees that required narcotic pain medication.  The 
November 2001 examiner noted only mild pain on motion.  
Medical assessment of the veteran's increased pain, 
medication, and functional loss is also necessary. 

In August 1999, a VA examiner diagnosed a hiatal hernia with 
a mild Shatzki's ring deformity as well as GERD.  However, a 
VA examiner in November 2001 diagnosed a small sliding hernia 
with chronic dyspepsia but without reflux.  This examiner did 
not have the veteran's medical records for review.  In her 
October 2003 substantive appeal, the veteran stated that she 
had persistent and frequent regurgitation and occasional arm 
pain.  A current examination with a review of the medical 
history and a determination of whether the veteran's symptoms 
are a considerable impairment of her health is needed to 
evaluate the claim.    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination for her bilateral knee 
disabilities.  Provide the examiner with 
the claims file.  Request that the 
examiner obtain current X-rays, review 
the medical history, and provide a 
current assessment of the condition of 
both knees.  

2.  Schedule the veteran for an 
examination for her gastrointestinal 
disability.  Provide the examiner with 
the claims file.  Request that the 
examiner review the medical history and 
provide a current assessment of the 
veteran's gastrointestinal disease 
including whether the current symptoms 
are a considerable impairment of the 
veteran's health.   

3.  Then, readjudicate the claims for 
increased ratings for bilateral knee and 
gastrointestinal disabilities.  If either 
decision remains adverse to the veteran, 
provide her and her representative with a 
supplemental statement of the case and 
the appropriate opportunity to respond 
thereto.  Thereafter, return the case to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

